 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7
                                   NORTHERN DISTRICT OF CALIFORNIA

 8
        Scott Johnson,                              Case: No. 3:18-CV-07247-JD
 9
                    Plaintiff,
10
           v.                                       [proposed] ORDER GRANTING JOINT
11                                                  STIPULATION TO EXTEND
        Rosemarie A. Mirkin, in individual and      MEDIATION DEADLINE
12      representative capacity as trustee
        under the Rachelle A. Mirkin
13      Irrevocable Trust dated Dec 03, 2012;
        Bernard B. Mirkin, in individual and
14      representative capacity as trustee
        under the Rachelle A. Mirkin
15      Irrevocable Trust dated Dec 03, 2012;
        Bogomilsky Family LLC, a California
16      Limited Liability Company;
        Winchester Auto Tech Inc., a California
17      Corporation; and Does 1-10,
18
                           Defendants.
19
20   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:

21           1. The deadline to complete mediation shall be extended to and include
22              September 12, 2019.
             2. All other dates that are triggered by the mediation date will be adjusted
23
                accordingly.
24   IT IS SO ORDERED.
25
     Dated: July 30, 2019                  ___________________________________
26
                                           HONORABLE JAMES DONATO
27                                         UNITED STATES DISTRICT JUDGE
28




     ORDER Granting Joint Stipulation                 Case No. 3:18-CV-07247-JD
